Exhibit 10.7

ZEP INC.

MANAGEMENT COMPENSATION AND INCENTIVE PLAN

Effective as of October 31, 2007

 

1. Establishment and Effective Date of Plan

Zep Inc. (the “Corporation”) hereby adopts the Zep Inc. Management Compensation
and Incentive Plan (the “Plan”) for its executive officers and certain other
executives of the Corporation, its Subsidiaries and Business Units who are in
management positions designated as eligible for participation by the
Compensation Committee of the Board of Directors of the Corporation or such
other committee appointed by the Board (the “Committee”) or its designee. The
Plan shall be effective on October 31, 2007 and shall remain in effect, subject
to the rights of amendment and termination in Section 13, until the Incentive
Awards are paid for the Corporation’s fiscal year ending in 2013. Payments under
the Plan shall only be made to Named Executive Officers after the Plan is
approved by the stockholder(s) of the Corporation.

 

2. Purpose of the Plan

The purpose of the Plan is to further the growth and financial success of the
Corporation by offering performance incentives to designated executives who have
significant responsibility for such success.

 

3. Definitions

(a) “Base Annual Salary” means the actual base salary paid to a Participant
during the applicable Plan Year, increased by the amount of any pre-tax
deferrals or other pre-tax payments made by the Participant to the Corporation’s
deferred compensation or welfare plans (whether qualified or non-qualified).

(b) “Board of Directors” means the Board of Directors of the Corporation.

(c) “Business Unit” means a separate business operating unit of the Corporation
with respect to which separate performance goals are established hereunder.

(d) “Change in Control” means any of the following events:

(i) The acquisition (other than from the Corporation) by any “Person” [as the
term person is used for purposes of Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)] of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of twenty
percent (20%) or more of the combined voting power of the Corporation’s then
outstanding voting securities; or

(ii) The individuals who, as of October 31, 2007, are members of the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the Board of Directors; provided, however, that if the election,
or nomination for



--------------------------------------------------------------------------------

election by the Corporation’s stockholders, of any new director was approved by
a vote of at, least two-thirds of the Incumbent Board, such new director shall,
for purposes of this Plan, be considered as a member of the Incumbent Board; or

(iii) Consummation of a merger or consolidation involving the Corporation if the
stockholders of the Corporation, immediately before such merger or consolidation
do not, as a result of such merger or consolidation, own, directly or
indirectly, more than sixty percent (60%) of the combined voting power of the
then outstanding voting securities of the corporation resulting from such merger
or consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Corporation outstanding
immediately before such merger or consolidation; or

(iv) Consummation of a complete liquidation or dissolution of the Corporation or
an agreement for the sale or other disposition of all or substantially all of
the assets of the Corporation.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to subsection (i) above, solely because twenty percent (20%) or more of
the combined voting power of the Corporation’s then outstanding securities is
acquired by (i) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Corporation or any of its
Subsidiaries, or (ii) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the
Corporation in the same proportion as their ownership of stock in the
Corporation immediately prior to such acquisition.

(e) “Chief Executive Officer” means the chief executive officer of the
Corporation, unless otherwise specified.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the Compensation Committee of the Board of Directors or
any other committee designated by the Board of Directors which is responsible
for administering the Plan.

(h) “Corporation” means Zep Inc. and its successors.

(i) “Incentive Award” or “Award” means the bonus awarded to a Participant under
the terms of the Plan.

(j) “Maximum Award” means the maximum percentage of Base Annual Salary which may
be paid based upon the Relative Performance during the Plan Year.

(k) “Named Executive Officer” means a Participant who as of the date of payment
of an Incentive Award is one of the group of “covered employees” under Code
Section 162(m) and the regulations and rulings thereunder.

(l) “Participant” means an employee of the Corporation, a Subsidiary or a
Business Unit who is designated by the Committee to participate in the Plan.

 

2



--------------------------------------------------------------------------------

(m) “Performance Measure” means the performance measures described on Appendix A
attached hereto, as they may be amended from time to time.

(n) “Personal Performance Goals” means the goals established for each
Participant each year to improve the effectiveness of the Participant’s area of
responsibility as well as the Corporation as a whole.

(o) “Plan Rules” means the guidelines established annually by the Committee
pursuant to Section 4, subject to ratification by the Board of Directors.

(p) “Plan Year” means the twelve month period which is the same as the
Corporation’s fiscal year. The initial Plan Year shall be October 31, 2007
through August 31, 2008. Thereafter, the Plan Year shall be September 1 through
the next following August 31.

(q) “Relative Performance” means the extent to which the Corporation, designated
Business Unit or Subsidiary, as applicable, achieves the performance measurement
criteria set forth in the Plan Rules.

(r) “Subsidiary” means any corporation in an unbroken chain of corporations,
beginning with the Corporation, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

(s) “Target Award” means the percentage (which may vary among Participants and
from Plan Year to Plan Year) of Base Annual Salary which will be paid to a
Participant as an Incentive Award if the performance measurement criteria
applicable to the Participant for the Plan Year is achieved, as reflected in the
Plan Rules for such Plan Year.

(t) “Threshold Award” means the percentage of Base Annual Salary which may be
paid based on the minimum acceptable Relative Performance during the Plan Year.

 

4. Administration of the Plan

The Plan will be administered by the Committee, subject to its right to delegate
responsibility for administration of the Plan as it applies to Participants
other than Named Executive Officers pursuant to Section 7. The Committee will
have authority to establish Plan Rules with respect to the following matters,
subject to the right of the Board of Directors to ratify such Plan Rules:

(a) the employees who are to become Participants in the Plan;

(b) the Target Award, Maximum Award and Threshold Award that can be granted to
each Participant and the method for determining such award, which the Committee
may amend from time to time;

(c) the performance targets and the measurement criteria to be used in
determining the Corporation’s or a Business Unit’s or a Subsidiary’s Relative
Performance, which will

 

3



--------------------------------------------------------------------------------

include one or more of the Performance Measures listed on Appendix A attached
hereto, as determined by the Committee each year; and

(d) the time or times and the conditions subject to which any Incentive Award
may become payable.

The Plan Rules will be adopted by the Committee prior to, or as soon as
practical after, the commencement of each Plan Year. Subject to the provisions
of the Plan and the Committee’s right to delegate its responsibilities, the
Committee will also have the discretionary authority to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to it, and to make
all other determinations deemed necessary or advisable in administering the
Plan. The determinations of the Committee on the matters referred to in
paragraphs (a) through (d) of this Section 4 shall be submitted at least
annually to the Board of Directors for its consideration and ratification. For
Participants who are not Named Executive Officers, the Committee may in its
discretion (i) establish performance measures and criteria not listed on
Appendix A without obtaining shareholder approval; and (ii) during a Plan Year
revise the performance targets and measurement criteria to the extent the
Committee deems necessary to achieve the purposes of the Plan to reflect any
changed or unexpected or unusual circumstances.

 

5. Participation

Eligibility for participation in the Plan is limited to executive officers of
the Corporation and certain other executives of the Corporation, Business Units
or Subsidiaries who hold key management and staff positions. From among those
eligible and based upon the recommendations of the Chief Executive Officer and
other designees, the Committee will designate by name or position the
Participants each Plan Year. Any employee who is a Participant in one Plan Year
may be excluded from participation in any other Plan Year. If, during the Plan
Year, a Participant other than a Named Executive Officer changes employment
positions to a new position which corresponds to a different award level, the
Committee may, in its discretion, adjust the Participant’s award level for such
Plan Year. The Committee may, in its discretion, designate employees who are
hired after the beginning of the Plan Year as Participants for such Plan Year
and as eligible to receive full or partial Incentive Awards for such year.

 

6. Incentive Awards

(a) Determination of the Amount of Incentive Awards

At the end of each Plan Year, the Committee shall certify the extent to which
the performance targets and measurement criteria established pursuant to
Section 4 have been achieved for such Plan Year based upon financial and other
information provided by the Corporation. Subject to the right to decrease an
award as described in the next paragraph, the Participant’s Incentive Award
shall be computed by the Committee based upon the achievement of the established
performance targets, measurement criteria and the requirements of the Plan. In
addition to any adjustments provided for in the Incentive Award, the Committee
may in determining whether performance targets have been met adjust the
Corporation’s financial results to exclude the effect of unusual charges or
income items, changes in accounting, or other

 

4



--------------------------------------------------------------------------------

events (such as acquisitions, divestitures, equity and other restructurings,
reductions in force and currency fluctuations), which are distortive of results
year over year (either on a segment or consolidated basis); provided, that for
purposes of determining the Incentive Awards of Named Executive Officers that
are intended to qualify as performance-based compensation under Code
Section 162(m), the Committee shall exclude unusual items whose exclusion has
the effect of increasing Relative Performance if such items constitute
“extraordinary” or “unusual” events or items under generally accepted accounting
principles or are unusual events or items. In addition, the Committee will
adjust its calculations to exclude the unanticipated effect on financial results
of changes in the Code or other tax laws, or the regulations relating thereto.

The Committee may, in its discretion, decrease the amount of a Participant’s
Incentive Award for a Plan Year based upon such factors as it may determine,
including the failure of the Corporation, Business Unit or Subsidiary to meet
certain performance goals or of a Participant to meet his Personal Performance
Goals. The factors to be used in reducing an Incentive Award may be established
at the beginning of a Plan Year and may vary among Participants.

In the event that the Corporation’s, Business Unit’s or Subsidiary’s performance
is below the performance thresholds for the Plan Year and the Incentive Awards
are reduced or cancelled, the Committee may in its discretion grant Incentive
Awards to deserving Participants, except for Participants who are Named
Executive Officers.

The Plan Rules and Incentive Awards under the Plan shall be administered in a
manner to qualify payments under the Plan to the Named Executive Officers for
the performance-based exception under Code Section 162(m) and the regulations
thereunder, except where the Board of Directors determines such compliance is
not necessary or not in the best interests of the Company or its stockholders.
The maximum Incentive Award that may be paid to an individual Participant for a
Plan Year shall be $4 million.

(b) Eligibility for Payment of Incentive Award

No Participant will have any vested right to receive any Incentive Award until
such date as the Board of Directors has ratified the Committee’s determination
with respect to the payment of individual Incentive Awards, except where the
Committee determines such ratification is not necessary. No Incentive Award will
be paid to any Participant who is not an active employee of the Corporation, a
Business Unit or a Subsidiary at the end of the Plan Year to which the Incentive
Award relates; provided, however, at the discretion of the Committee or its
designee (subject to ratification by the Board of Directors, where required),
partial Incentive Awards may be authorized by the Committee to be paid to
Participants (or their beneficiaries) who are terminated without cause or who
retire, die or become permanently and totally disabled during the Plan Year. No
Participant entitled to receive an Incentive Award shall have any interest in
any specific asset of the Corporation, and such Participant’s rights shall be
equivalent to that of a general unsecured creditor of the Corporation.

(c) Payment of Awards

Payment of the Incentive Awards will be made as soon as practicable after their
determination pursuant to Sections 6(a) and 6(b) above, subject to the
Corporation’s right to

 

5



--------------------------------------------------------------------------------

allow a Participant to defer payment pursuant to an applicable deferred
compensation plan of the Corporation. Payment will generally be made in a lump
sum in cash, unless the Committee otherwise determines at the beginning of the
Plan Year.

 

7. Delegation of Authority by Committee

Notwithstanding the responsibilities of the Committee set forth herein, the
Committee may delegate to the Chief Executive Officer or others all or any
portion of its responsibility for administration of the Plan as it relates to
Participants other than Named Executive Officers. Such delegation may include,
without limitation, the authority to designate employees who can participate in
the Plan, to establish Plan Rules, to interpret the Plan, to determine the
extent to which performance criteria have been achieved, and to adjust Incentive
Awards payable. In the case of each such delegation, the administrative actions
of the delegate shall be subject to the approval of the person within the
Corporation to whom the delegate reports (or, in the case of a delegation to the
Chief Executive Officer, to the approval of the Committee).

 

8. Change in Control

Upon the occurrence of a Change in Control, unless the Participant otherwise
elects in writing in accordance with such rules as the Committee may establish,
the Participant’s Incentive Award for the Plan Year shall be determined as if
the Target Award level of performance has been achieved (without any reductions
under Section 6(a)) and shall be deemed to have been fully earned for the Plan
Year, provided that the Participant shall only be entitled to a pro rata portion
of the Incentive Award based upon the number of days within the Plan Year that
had elapsed as of the effective date of the Change in Control. The Incentive
Award amount shall be paid only in cash within thirty (30) days of the effective
date of the Change in Control. The Incentive Award payable upon a Change in
Control to a Participant for the Plan Year during which a Change in Control
occurs shall be the greater of the amount provided for under this Section 8 or
the amount of the Incentive Award payable to such Participant for the Plan Year
under the terms of any employment agreement or severance agreement with the
Corporation, its Business Units or Subsidiaries, provided that the Participant
shall not receive a duplicate Incentive Award for the same Plan Year (or portion
of a Plan Year). Notwithstanding the above, the Committee may provide in the
Plan Rules for alternative consequences upon a Change in Control, which may
apply to some or all Participants and which may vary among Participants.

 

9. Beneficiary

The Committee may provide for each Participant to designate a person or persons
to receive, in the event of death, any Incentive Award to which the Participant
would then be entitled under Section 6(b). Such designation will be made in the
manner determined by the Committee and may be revoked by the Participant in
writing. If the Committee does not provide for such designation or if a
Participant fails effectively to designate a beneficiary, then the estate of the
Participant will be deemed to be the beneficiary.

 

6



--------------------------------------------------------------------------------

10. Withholding Taxes

The Corporation shall deduct from each Incentive Award the amount of any taxes
required to be withheld by any governmental authority.

 

11. Employment

Nothing in the Plan or in any Incentive Award shall confer (or be deemed to
confer) upon any Participant the right to continue in the employ of the
Corporation, a Business Unit or a Subsidiary, or interfere with or restrict in
any way the rights of the Corporation, a Business Unit or a Subsidiary to
discharge any Participant at any time for any reason whatsoever, with or without
cause.

 

12. Successors

All obligations of the Corporation under the Plan with respect to Incentive
Awards granted hereunder shall be binding upon any successor to the Corporation,
whether such successor is the result of an acquisition of stock or assets of the
Corporation, a merger, a consolidation or otherwise.

 

13. Termination and Amendment of the Plan

The Committee, subject to the ratification rights of the Board of Directors, has
the right to suspend or terminate the Plan at any time, or to amend the Plan in
any respect provided that no such action will, without the consent of an
affected Participant, adversely affect the Participant’s rights under an
Incentive Award approved under Section 6(b).

 

14. Governing Law

The Plan shall be interpreted and construed under the laws of the State of
Georgia.

 

7



--------------------------------------------------------------------------------

APPENDIX A

to

ZEP INC.

MANAGEMENT COMPENSATION AND INCENTIVE PLAN

 

Performance Measure

  

General Definition

AATP Margin    AATP divided by Sales Adjusted After-Tax Profit (AATP)    APTP
minus book income taxes (reported tax rate applied to APTP) Adjusted EBIT   
EBIT excluding gain on asset sales Adjusted Pre-Tax Profit (APTP)    Income
before provision for income taxes plus interest expense plus implied interest on
capitalized operating leases. The measure may include or exclude income from
discontinued operations, extraordinary items, changes in accounting principles,
and restructuring expense. Capitalized Economic Profit    Economic Profit
divided by a predetermined rate reflecting the cost of capital Capitalized
Entity Value    Sum of average invested capital in the business and the
Capitalized Economic Profit Capitalized Equity Value    Capitalized Entity Value
minus total debt Cashflow    Net cash provided by operating activities Cashflow
Return on Capital    Cash flow divided by average invested capital Cashflow
Return on Capitalized Entity/ Equity Value    Cashflow divided by Capitalized
Value Cashflow Return on Investment    The amount comprised of net income plus
depreciation and amortization minus working capital expenditures, divided by the
amount comprised of gross fixed assets plus net working capital excluding cash
and debt Change in Price of Shares    Percentage increase in per-share price,
adjusted for change in capitalization Debt    Third party debt recorded on the
balance sheet Debt Reduction    Decrease in total debt from one period to
another Earnings Before Interest and Taxes (EBIT)    Earnings minus interest and
taxes Earnings Per Share    Basic or diluted earnings per share Economic Profit
   AATP minus a charge for capital Net Income    Net income as reported in Zep
Inc.’s annual financial statements or the books and records of its segments. The
measure may include or exclude income from discontinued operations,
extraordinary items, changes in accounting principles, and restructuring
expense. Net Income Return on Capital    Net Income divided by average invested
capital

 

8



--------------------------------------------------------------------------------

Operating Working Capital    Net accounts receivable plus inventory minus
accounts payable Return on Assets (ROA)    Net Income divided by average total
assets Return on Equity (ROE)    Net Income divided by average stockholders’
equity Return on Gross Investment    Sum of Net Income plus depreciation divided
by sum of average invested capital plus accumulated depreciation Return on
Invested Capital    Net Income or AATP divided by average invested capital
Return on Net Assets (RONA)    Net Income, APTP, or income before taxes, divided
by average net assets Sales    Net sales of products Sales Growth    Percentage
change in Sales from year to year Total Return to Stockholders    Percentage
change in stockholder value (stock price plus reinvested dividends)

 

9